DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 28, 2022.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1, 4-8, and 11-21 have been examined and rejected. This Office action is responsive to the amendment filed on July 28, 2022, which has been entered in the above identified application.

Claim Objections
3.	The correction to claim 1 has been approved, and the objection to the claim is withdrawn.

Claim Rejections - 35 USC § 101
4.	The correction to claim 15 has been approved, and the rejection to claim 15 under 35 U.S.C. 101 is withdrawn.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-6, 8, 11-13, 15, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over La Pean et al (Pub. No. US 2017/0024088), in view of Sherman et al (U.S. Patent No. 8,874,071), and further in view of Herlong, II et al (U.S. Patent No. 10,837,995).

6-1.	Regarding claims 1, 8, and 15, La Pean teaches the claim comprising: receiving a plurality of power line-down reports where each respective power line-down report in the plurality of power line-down reports is sent by a different respective device operated by different respective users and comprises a respective indication of a respective location of the respective device, by disclosing that a server receives information from a plurality of devices [paragraph 39] where the information includes a disaster event [paragraphs 35, 50, 67]. The disaster event includes a report about a downed electrical wire [paragraph 50, lines 9-15; paragraph 67, lines 9-12]. Location information of the event is also received [paragraph 46].
	La Pean teaches wherein at least some power line-down reports within the plurality of power line-down reports comprise at least one of an image or a video of a scene comprising a view of a particular power line-down condition, by disclosing that a picture or video of the scene of the incident may be included [paragraph 37, lines 1-11].
La Pean does not expressly teach analyzing, via automated image recognition processing, the at least one of the image or the video in each of the at least some power line-down reports to determine image derived dangerous conditions at the scene of the particular power line-down condition. Sherman discloses receiving input from an observer about an observed behavior, activity, or situation that the observer believes to be an indicator of an emergent situation [Sherman, column 2, lines 36-42]. Input includes descriptive information about the observation including photographs and video [Sherman, column 2, lines 46-50]. Analytic processes are used to create additional information from the information submitted by an observer and includes content extraction where facial recognition may be used to identify an individual [Sherman, column 3, lines 11-15] such as a suspicious person [Sherman, column 3, lines 37-39]. Risk analytics are used to analyze the potential risks indicated in the activity report including threat likelihood, vulnerabilities of nearby sites, events, people or groups of people, and potential consequences [Sherman, column 3, lines 30-34]. This would provide additional information that would be helpful in assessing the event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use analytic processes to create additional information regarding the event, as taught by Sherman. This would provide additional information that would be helpful in assessing the event.
Although La Pean and Sherman disclose merging information received from multiple devices to create merged information for an event [La Pean, paragraph 39; Sherman, column 2, lines 36-45], La Pean-Sherman do not expressly teach determining, based on the respective indications of the respective location of the respective device in each power line-down report, a related set of power line-down reports that are all likely to be reporting the particular power line-down condition; determining, based on computing the respective location indicated in each of the power line down reports to stored geographic locations of power lines, a line down location corresponding to a geographic location of a power line that is close to locations within the related set of power line down reports; identifying based on searching a set of trouble reports other than power line down reports, a reported electric grid equipment that that has a trouble report and that is physically near and separated from the location of the particular power line-down condition or that is electrically connected to a downed power line at the location of the particular power line-down condition. Herlong discloses receiving indications of various monitored events that may affect the operation of electrical power distribution system, identifying events that are associated with one another, and creating a unified presentation of those associated events to clearly present relevant information to operations personnel [column 2, lines 51-57]. The various events or event reports are each able to have a particular type that is one of a status event of a piece of equipment of the electrical distribution system, an environmental event, a power distribution system related event, any type, or combinations of these [column 5, lines 29-33, 57-61]. Other reported events are analyzed relative to a selected event to determine which of the other events are related to the selected event [column 4, lines 1-15]. Any criteria is able to be used to determine events that are related to the selected event, such as one or more distances between each reported event and the selected event [column 4, lines 15-20]. A distance between events may be a physical geographic path between the geographic locations of the events [column 3, lines 1-4]. Associated events are able to include event reports received from multiple systems that monitor the operation of electrical distribution systems in order to estimate the likely locations of detected line faults in an electrical distribution system [column 7, lines 27-46]. As shown in [figure 4], associated reported events and components of the portion of the electrical distribution system are provided in a user interface [column 20, lines 8-12; figure 4]. The associated reported events have been filtered based on various criteria to determine which events are related to one another including distances between events [column 20, lines 18-24]. The user interface includes a substation, various portions or segments of a single feeder line that receives electrical power from the substation, and several lateral lines that are connected to and that receive power from that feeder line [column 20, lines 25-30]. Thus, geographic location between reported events and locations of components within an electrical distribution system are used to associate certain reported events with parts of the electrical distribution system to estimate the location of a detected fault. This assists in more effectively and efficiently analyzing patters of events that indicate problems in an electrical distribution system [column 4, lines 54-57]. Since La Pean-Sherman disclose managing data related to an emergency incident such as a downed electrical wire [La Pean, paragraph 50, lines 9-15; paragraph 67, lines 9-12], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (1) determine that reports of a downed electrical wire of La Pean-Sherman are related to a particular power line-down condition based on location information, (2) determine, based on a comparison of the locations indicated in the reports to geographic locations of components of an electrical distribution system, a line down location of a power line that is close to locations within the related set of reports, and (3) identify associated events pertaining to other electrical equipment that are physically near the power-line condition or connected to the electrical distribution grid based on searching other events, as taught by Herlong. This would assist in more effectively and efficiently analyzing patters of events that indicate problems in an electrical distribution system.
La Pean-Sherman-Herlong teach creating, based on the related set of power line-down reports, a consolidated power line-down report comprising: data associated with the particular power line-down condition; the image derived dangerous conditions to the consolidated power line-down report; and the trouble report for the reported electric grid equipment that is physically near and separated from the location of the particular power line-down condition or that is electrically connected to a downed power line at the location of the particular power line-down condition, by disclosing that the server retrieves various portions of the merged information to send to one or more incident managers [La Pean, paragraphs 41, 43]. A GUI then allows the incident manager to select how to display the retrieved information [La Pean, paragraph 44]. The merged information includes information about the downed electrical wire [La Pean, paragraph 67, lines 9-18; paragraph 68], additional information about dangerous conditions based on analytic processes applied to images associated with the reports [Sherman, column 3, lines 11-15, 30-34, 37-39], and associated events pertaining to other electrical equipment that are physically near the power-line condition or connected to the electrical distribution grid based on searching other events [Herlong, column 2, lines 51-57; column 3, lines 1-4; column 4, lines 1-20; column 5, lines 29-43, 57-61].
La Pean-Sherman-Herlong teach wherein the consolidated power line-down report indicates the line down location indicated as a location of the power line-down condition, by disclosing that associated events are able to include event reports received from multiple systems that monitor the operation of electrical distribution systems in order to estimate the likely locations of detected line faults in an electrical distribution system [Herlong, column 7, lines 27-46].
La Pean-Sherman-Herlong teach reporting the consolidated power line-down report to a power grid trouble report system, by disclosing that the server retrieves various portions of the merged information to send to one or more incident managers [La Pean, paragraphs 41, 43]. A GUI then allows the incident manager to select how to display the retrieved information [La Pean, paragraph 44].

6-2.	Regarding claims 4 and 11, La Pean-Sherman-Herlong teach all the limitations of claims 1 and 8 respectively, further comprising: evaluating, relative to other present trouble reports, a severity level of the consolidated power line-down report in conjunction with the trouble report associated with the reported electric grid equipment; selecting, based on the evaluating, a highest priority trouble report from among the other present trouble reports and the consolidated power line-down report in conjunction with the trouble report associated with the reported electric grid equipment; and dispatching repair personnel to address based on the selecting, by disclosing utilizing a prioritization scheme to help address important items first [Sherman, column 4, line 29 to column 5, line 26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a prioritization scheme, as taught by Sherman. This would ensure the information is routed to proper communities of interest to mitigate risks and maximize opportunities to act.

6-3.	Regarding claims 5 and 12, La Pean-Sherman-Herlong teach all the limitations of claims 1 and 8 respectively, wherein at least some power line-down reports within the plurality of power line-down reports comprise text descriptions of a scene near the particular power line-down condition, by disclosing that information about the incident includes text [La Pean, paragraph 37; Sherman, column 2, lines 46-50].
	La Pean-Sherman-Herlong teach where the method further comprises: analyzing, via automated text recognition processing, the text descriptions in each of the at least some power line-down reports to recognize text scene descriptions contained in the text descriptions; determining text described conditions at the scene of the particular power line-down condition; and adding the text described conditions to the consolidated power line-down report, by disclosing that analytic processes to create additional information from the information submitted by an observer include content extraction where text analysis may be used to identify keywords, extract entities, extract sentiment and concepts from the content [Sherman, column 3, lines 11-23].

6-4.	Regarding claims 6 and 13, La Pean-Sherman-Herlong teach all the limitations of claims 5 and 12 respectively, further comprising: determining, based on analysis of the text descriptions and the text scene description, a safety warning to avoid a hazard within the text scene description to provide to a respective user of a respective device that a respective power line-down report within the related set of power line-down reports; and sending the safety warning to at least some devices that sent power line-down reports within the related set of power line-down reports, by disclosing providing alerts for items over a threshold score where the score is based on content extraction using text analysis [Sherman, column 8, lines 27-31; column 5, lines 27-42; column 3, lines 11-23]. This would help mitigate risks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alerts, as taught by Sherman. This would help mitigate risks.

6-5.	Regarding claim 16, La Pean-Sherman-Herlong teach all the limitations of claim 1, where the power line down location comprises a location of a power line that is closest to all locations within each of the related set of power line-down reports, by disclosing receiving inputs from observers about an observed behavior, activity, or situation where the inputs may be grouped together in a single emergent activity observation report [Sherman, column 2, lines 36-45]. The input includes location data comprising both the location of the observer and the location of the observed situation [Sherman, column 2, lines 51-59]. Additional information may be created using analytic processes that include geospatial analytics to correlate proximity of multiple messages and indicate nearby assets that may be impacted by the emergent situation [Sherman, column 3, lines 6-10, 59-67]. Assets refer to physical items such as buildings, sites, vehicles, and any other thing of interest to a user or community of users [Sherman, column 3, lines 54-56]. Further, criteria used to determine events that are related to the selected event include one or more distances between each reported event and the selected event [Herlong, column 4, lines 15-20]. A distance between events may be a physical geographic path between the geographic locations of the events [Herlong, column 3, lines 1-4]. Associated events are able to include event reports received from multiple systems that monitor the operation of electrical distribution systems in order to estimate the likely locations of detected line faults in an electrical distribution system [Herlong, column 7, lines 27-46]. The observations are visualized in a geospatial view [Sherman, column 7, lines 57-61] by placing icons at the latitude and longitude of the observations along with important resources and objects of interest to allow operational response to incident reports of high priority [Sherman, column 8, lines 5-15; figure 6]. Thus, the location of a power line that is closest to locations within each of the associated reports is determined.

6-6.	Regarding claim 18, La Pean-Sherman-Herlong teach all the limitations of claim 1, wherein at least some power line-down reports within the plurality of power line-down reports comprise text descriptions of a scene near the particular power line-down condition, by disclosing that information about the incident includes text [La Pean, paragraph 37; Sherman, column 2, lines 46-50].
La Pean-Sherman-Herlong teach where the method further comprises: analyzing, via automated text recognition processing, the text descriptions in each of the at least some power line-down reports to recognize text scene descriptions contained in the text descriptions, by disclosing that analytic processes to create additional information from the information submitted by an observer include content extraction where text analysis may be used to identify keywords, extract entities, extract sentiment and concepts from the content [Sherman, column 3, lines 11-23].
La Pean-Sherman-Herlong teach determining, based on the text scene descriptions and based on the image derived dangerous conditions, a safety warning to avoid a hazard identified within the text description and the image derived dangerous condition to provide to a respective user of a respective device that a respective power line-down report within the related set of power line-down reports; and sending the safety warning to at least some devices that sent power line-down reports within the related set of power line-down reports, by disclosing providing alerts for items over a threshold score where the score is based on content extraction using text analysis [Sherman, column 8, lines 27-31; column 5, lines 27-42; column 3, lines 11-23]. This would help mitigate risks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alerts, as taught by Sherman. This would help mitigate risks.

6-7.	Regarding claim 19, La Pean-Sherman-Herlong teach all the limitations of claim 1, wherein the identifying comprises examining a SCADA reporting system for the trouble report associated with the reported electric grid equipment, by disclosing that some electrical distribution system components are remotely monitored via Supervisory Control and Data Acquisition (SCADA) systems [Herlong, column 5, lines 46-49; column 6, lines 14-19].

6-8.	Regarding claim 20, La Pean-Sherman-Herlong teach all the limitations of claim 1, wherein the identifying comprises examining customer reports system to identify received power out reports reported by reporting smart meters located near the line down location, where the reported electric grid equipment comprise the reporting smart meters, by disclosing that the electrical distribution system includes smart meters groups, where each smart meter in each of the smart meter groups operate to measure electrical consumption by those customer facilities and to also monitor and automatically report various other conditions, such as loss of electrical power, voltage abnormalities, other events, or combinations of these [Herlong, column 9, line 63 to column 10, line 7].

6-9.	Regarding claim 21, La Pean-Sherman-Herlong teach all the limitations of claim 1, further comprising: associating, based on the identifying, the reported electric grid equipment with the consolidated power line-down report, by disclosing receiving indications of various monitored events that may affect the operation of electrical power distribution system, identifying events that are associated with one another, and creating a unified presentation of those associated events to clearly present relevant information to operations personnel [Herlong, column 2, lines 51-57]. The various events or event reports are each able to have a particular type that is one of a status event of a piece of equipment of the electrical distribution system, an environmental event, a power distribution system related event, any type, or combinations of these [Herlong, column 5, lines 29-33, 57-61]. 
La Pean-Sherman-Herlong teach combining the consolidated power line down report into the trouble report for the reported electric grid equipment; creating a consolidated issue report comprising the consolidated power line down report and the trouble report, by disclosing receiving indications of various monitored events that may affect the operation of electrical power distribution system, identifying events that are associated with one another, and creating a unified presentation of those associated events to clearly present relevant information to operations personnel [Herlong, column 2, lines 51-57].
La Pean-Sherman-Herlong teach prioritizing power line down reports based on evaluating respective severities of other trouble reports and the consolidated issue report, by disclosing utilizing a prioritization scheme to help address important items first [Sherman, column 4, line 29 to column 5, line 26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a prioritization scheme, as taught by Sherman. This would ensure the information is routed to proper communities of interest to mitigate risks and maximize opportunities to act.

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over La Pean et al (Pub. No. US 2017/0024088), in view of Sherman et al (U.S. Patent No. 8,874,071), in view of Herlong, II et al (U.S. Patent No. 10,837,995), and further in view of Knopp et al (U.S. Patent No. 10/810,695).

7-1.	Regarding claims 7 and 14, La Pean-Sherman-Herlong teach all the limitations of claims 5 and 12 respectively. La Pean-Sherman-Herlong do not expressly teach where the text recognition processing comprises a machine learning algorithm, and where the method further comprises: receiving, prior to receiving the plurality of power line-down reports, a plurality of previously received power line-down reports reporting prior power line-down conditions, the previously received power line-down reports comprising text descriptions of scenes near the prior power line-down conditions; receiving, from repair personnel sent to repair the prior power line-down conditions, information describing conditions at the scenes near the prior power line-down conditions; and incrementally training, prior to receiving the plurality of power line-down reports and based on the text descriptions of scenes near the prior power line-down condition and the information describing conditions at the scenes near the prior power line-down conditions, the machine learning algorithm to better recognize text descriptions of scenes, where the analyzing comprises analyzing the text descriptions with the machine learning algorithm that has been trained by the incrementally training. Knopp discloses that users may provide data to a safety analysis engine [column 12, lines 33-35; column 12, line 66 to column 13, line 9] in the form of raw data or a report [column 13, lines 41-45]. The report may include descriptions of one or more events using “indications” as opposed to explicit recitations of events [column 15, lines 45-51]. A machine-learning analysis may be implemented to parse the data in a report, determine whether the report includes one or more indications and determine the meaning of the indications in order to categorize the incident or event [column 15, lines 51-60]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine-learning analysis on text, as taught by Knopp. This would allow the system to more accurately understand certain terms in a report.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over La Pean et al (Pub. No. US 2017/0024088), in view of Sherman et al (U.S. Patent No. 8,874,071), in view of Herlong, II et al (U.S. Patent No. 10,837,995), and further in view of Barfield, Jr. et al (U.S. Patent No. 9,948,898).

8-1.	Regarding claim 17, La Pean-Sherman-Herlong teach all the limitations of claim 1. Although La Pean-Sherman-Herlong disclose extracting additional content from a report by performing image analysis on an image [Sherman, column 3, lines 6-15], La Pean-Sherman-Herlong do not expressly teach where determining the image derived dangerous conditions comprises at least one detecting, via the automate image recognition processing, at least one of sparks, fires, or standing water observed near the power line-down condition. Barfield discloses using images to assist in responding to the occurrence of events or in the detection or verification of events or conditions [column 1, lines 54-64]. A user indicates through an application that there is an emergency, such as a fire, and images of the fire may be acquired and used to analyze the extent of the fire [column 8, lines 56-67]. An image processing and analysis component analyzes images using image analysis to automatically detect conditions or events in the images [column 3, lines 17-27; column 7, lines 44-47]. Machine learning techniques may also be used to identify meaningful characteristics in an image such as classifications of fire [column 12, lines 6-24]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use image analysis to identify events or conditions in an image, as taught by Barfield. This would further assist in responding to an emergency event.

Response to Arguments
9.	The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 8, 11, 15, and 17-20, the cancellation of claims 2-3 and 9-10, and the addition of claim 21.
	Regarding claim 1, Applicant alleges that La Pean et al (Pub. No. US 2017/0024088), Sherman et al (U.S. Patent No. 8,874,071), and Herlong, II et al (U.S. Patent No. 10,837,995) fail to teach “creating... a consolidated power line-down report comprising: data associated with the particular power line-down condition; the image derived dangerous conditions to the consolidated power line-down report: and the trouble report for the reported electric grid equipment....,” as has been amended to the claim.
	Contrary to Applicant’s arguments, the combination of La Pean, in view of Sherman, and further in view of Herlong teach the claim limitations. La Pean discloses that a server receives information from a plurality of devices [La Pean, paragraph 39] where the information includes a disaster event [La Pean, paragraphs 35, 50, 67]. The disaster event includes a report about a downed electrical wire [La Pean, paragraph 50, lines 9-15; paragraph 67, lines 9-12]. Location information of the event is also received [La Pean, paragraph 46] as well as a picture or video of the scene of the incident [La Pean, paragraph 37, lines 1-11]. The information received from the multiple devices are merged together [La Pean, paragraph 39]. 
	Sherman similarly discloses receiving various types of information about an observed behavior, activity, or situation [Sherman, column 2, lines 36-42] including photographs and video [Sherman, column 2, lines 46-50]. Analytic processes are used to create additional information from the information submitted by an observer and includes content extraction where facial recognition may be used to identify an individual [Sherman, column 3, lines 11-15] such as a suspicious person [Sherman, column 3, lines 37-39]. Risk analytics are used to analyze the potential risks indicated in the activity report including threat likelihood, vulnerabilities of nearby sites, events, people or groups of people, and potential consequences [Sherman, column 3, lines 30-34]. This would provide additional information that would be helpful in assessing the event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the merged information of Sherman, additional information regarding the event derived from the use of analytic processes on photographs and videos, as taught by Sherman. This would provide additional information that would be helpful in assessing the event.
	Herlong discloses receiving indications of various monitored events that may affect the operation of electrical power distribution system, identifying events that are associated with one another, and creating a unified presentation of those associated events to clearly present relevant information to operations personnel [column 2, lines 51-57]. The various events or event reports are each able to have a particular type that is one of a status event of a piece of equipment of the electrical distribution system, an environmental event, a power distribution system related event, any type, or combinations of these [column 5, lines 29-33, 57-61]. Other reported events are analyzed relative to a selected event to determine which of the other events are related to the selected event [column 4, lines 1-15]. Any criteria is able to be used to determine events that are related to the selected event, such as one or more distances between each reported event and the selected event [column 4, lines 15-20]. A distance between events may be a physical geographic path between the geographic locations of the events [column 3, lines 1-4]. Associated events are able to include event reports received from multiple systems that monitor the operation of electrical distribution systems in order to estimate the likely locations of detected line faults in an electrical distribution system [column 7, lines 27-46]. As shown in [figure 4], associated reported events and components of the portion of the electrical distribution system are provided in a user interface [column 20, lines 8-12; figure 4]. The associated reported events have been filtered based on various criteria to determine which events are related to one another including distances between events [column 20, lines 18-24]. The user interface includes a substation, various portions or segments of a single feeder line that receives electrical power from the substation, and several lateral lines that are connected to and that receive power from that feeder line [column 20, lines 25-30]. Thus, geographic location between reported events and locations of components within an electrical distribution system are used to associate certain reported events with parts of the electrical distribution system to estimate the location of a detected fault. This assists in more effectively and efficiently analyzing patters of events that indicate problems in an electrical distribution system [column 4, lines 54-57]. Since La Pean-Sherman disclose managing data related to an emergency incident such as a downed electrical wire [La Pean, paragraph 50, lines 9-15; paragraph 67, lines 9-12], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (1) determine that reports of a downed electrical wire of La Pean-Sherman are related to a particular power line-down condition based on location information, (2) determine, based on a comparison of the locations indicated in the reports to geographic locations of components of an electrical distribution system, a line down location of a power line that is close to locations within the related set of reports, and (3) identify associated events pertaining to other electrical equipment that are physically near the power-line condition or connected to the electrical distribution grid based on searching other events, as taught by Herlong. This would assist in more effectively and efficiently analyzing patters of events that indicate problems in an electrical distribution system.
	Thus, the combination of La Pean-Sherman-Herlong discloses that the merged information includes information about the downed electrical wire [La Pean, paragraph 67, lines 9-18; paragraph 68], additional information about dangerous conditions based on analytic processes applied to images associated with the reports [Sherman, column 3, lines 11-15, 30-34, 37-39], and associated events pertaining to other electrical equipment that are physically near the power-line condition or connected to the electrical distribution grid based on searching other events [Herlong, column 2, lines 51-57; column 3, lines 1-4; column 4, lines 1-20; column 5, lines 29-43, 57-61].
Similar arguments have been presented for independent claims 8 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Newly added claim 21 has been rejected under 35 U.S.C. 103 as being unpatentable over La Pean, in view of Sherman, and further in view of Herlong.
Applicant states that dependent claims 4-7, 11-14, and 16-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 8. However, as discussed above, La Pean, in view of Sherman, and further in view of Herlong are considered to teach claims 1 and 8, and consequently, claims 4-7, 11-14, and 16-21 are rejected.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178